Exhibit 99.1 SUTRON CORPORATION REPORTS THIRD QUARTER 2012 RESULTS Sterling, VA,November 14, 2012 Sutron Corporation (NASDAQ: STRN) · Q3 Net Revenue of $7.3MM, Up 34% From Prior Year’s Quarter · Q3 Net Income of $625,395 Up 16% From Prior Year’s Quarter · Q3 EBITDA of $1MM, Up 10% From Prior Year’s Quarter · Bookings of $20MM Through First Nine Months Exceed Total Prior Year Bookings by 13% Sutron Corporation (NASDAQ: STRN), a leading provider of hydrological, meteorological, oceanic and aviation monitoring products, systems and services, announced results for the third quarter ended September 30, 2012. Raul McQuivey, Chairman and Chief Executive Officer, stated, “Sutron executed on many key objectives in the third quarter, including: delivering $7.3 million of revenue, up 34% from the prior year quarter, and net income of $625,395, up 16% from the prior year quarter; generating over $1 million of EBITDA, up 10% from the prior year quarter; recording over $6.3 million of bookings, that brought the total for the first nine months of 2012 to over $20 million, already exceeding total bookings for the prior full year; and implementing sales and marketing synergies with our new MeteoStar Division.” “Subsequent to the close of the third quarter, we announced an additional $4 million of bookings involving projects in Afghanistan that continues a strong trajectory in booking activity”, McQuivey added.“While fluctuations in bookings and revenue are not uncommon in our business which is highly project driven and subject to governmental approval and funding processes, based on increased backlog and planned shipments, we anticipate strong fourth quarter revenues.We continue to be encouraged regarding our opportunities as we experience significant demand – both domestically and internationally – for our broadened portfolio of products and systems.We are in a favorable position to support expanded activities as our balance sheet remains strong with no debt and approximately $7.4 million of cash on hand – an increase of $.8 million from the prior quarter.” Consolidated Results Continuing Sutron operations, including the first full quarter of the MeteoStar Division, are presented below. Net Revenue was $7.3 million, an increase of 34% from $5.4 million in the third quarter of 2011.The primary drivers of the revenue increase were organic growth ($.7 million) and the revenue generated from the MeteoStar Division ($1.2 million). Cost of sales was $4.1 million, or 56% of net revenue, compared to $3.1 million, or 57% of net revenue in the third quarter of 2011. Gross Profit was $3.2 million, or 44% of net revenue, as compared to $2.3 million, or 43% of net revenue, in the third quarter of 2011.Higher margin MeteoStar Division and Integrated Systems products were partially offset by lower margin HydroMet standard products in this year’s third quarter. Operating Expenses were $2.3 million as compared to $1.5 million in the third quarter of 2011.The increase was primarily due to $ .9 million in operating costs incurred by the new MeteoStar Division in the third quarter of 2012. Earnings Before Interest, Taxes, Depreciation and Amortization (“EBITDA”) was $1 million as compared to EBITDA of $.9 million in the third quarter of 2011.The growth in EBITDA is primarily attributable to the growth in net revenue, partially offset by an increase in operating expenses. Net Income was $625,395, or $.13 per basic and diluted common share, compared to net income of $541,000, or $.12 per basic and diluted share, in the third quarter of 2011.The number of shares outstanding used to calculate basic and diluted earnings per common share in the third quarter of 2012 were 4.7 and 5 million, respectively, compared to 4.6 and 4.9 million, respectively, for basic and diluted earnings per common share in the third quarter of 2011. Balance Sheet, Liquidity and Capital Resources Sutron ended the third quarter 2012 with $7.4 million in cash and cash equivalents, up from $6.6 million at June 30, 2012.Cash from operating activities was generated in the third quarter of 2012 in the amount of $468,472 as compared to cash used by operating activities in the third quarter of 2011 in the amount of $335,420. Capital expenditures were $63,735 in the third quarter 2012 compared to $16,242 in the third quarter 2011.The increase is primarily due to the purchase of additional equipment. Free Cash Flow in the third quarter 2012 was $404,783 compared to negative free cash flow of $351,662 in the third quarter 2011.Sutron defines Free Cash Flow as net cash provided or used by operating activities less cash used in the purchase of property and equipment. ABOUT SUTRON CORPORATION Sutron Corporation, headquartered in Sterling, Virginia, is a project driven business.Our quarterly results may fluctuate substantially based upon contract awards that are difficult to project in terms of timing and may be delayed due to differing time frames in securing government approvals and funding.We provide hydrological, meteorological, oceanic and aviation real-time data collection products, systems, software and services to a diversified customer base of federal, state, local and foreign governments, engineering companies, universities and hydropower companies.Over 60,000 Sutron stations have been installed worldwide. We manufacture our dataloggers, satellite transmitters and sensors. Our product and systems are designed to offer commonality of components and uniform interfaces in order to build modular, open, distributed systems that provide excellent performance regardless of the number of sensors or field stations. CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS The statements in this press release that relate to future plans, events or performance are “forward-looking statements” within the meaning of the Private Securities Litigation Act of 1995.Forward-looking statements include without limitation any statements regarding our expected future financial position, results of operations, cash flows, EBITDA, financing plans, business strategy, bookings, products and services, competitive positions, growth opportunities, plans and objectives of management for future operations, as well as statements that include words such as "anticipate," "if," "believe," "plan," "estimate," "expect," "intend," "may," “should” and other similar expressions are forward-looking statements. All forward-looking statements involve risks, uncertainties and contingencies which may cause actual results, performance, or achievements to differ materially from anticipated results, performance, or achievements. We are under no obligation to update or alter our forward-looking statements, whether as a result of new information, future events or otherwise. SUTRON CORPORATION FINANCIAL SUMMARY FINANCIAL SUMMARY (Unaudited) For the Three Months Ended September 30, HIGHLIGHTS OF OPERATING RESULTS Revenues $ $ Cost of sales Gross profit Operating expenses Operating income Interest and other income Income before income taxes Income tax expense (benefit) Net income $ $ PER SHARE AMOUNTS: Basic income per share $ $ Diluted income per share $ $ (Unaudited) For the Nine Months Ended September 30, HIGHLIGHTS OF OPERATING RESULTS Revenues $ $ Cost of sales Gross profit Operating expenses Operating income Interest and other income Income before income taxes Income tax expense (benefit) Net income $ $ PER SHARE AMOUNTS: Basic income per share $ $ Diluted income per share $ $ Balance Sheets (Unaudited) (Audited) September 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash and cash equivalents Certificates of deposit Accounts receivable, net Inventory Prepaid items and other assets Income taxes receivable Deferred income taxes Total Current Assets Property and Equipment, Net Other Assets Goodwill Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued payroll Other accrued expenses Billings in excess of costs and estimated earnings Total Current Liabilities Long-Term Liabilities Deferred rent Deferred income taxes Total Long-term Liabilities Total Liabilities Stockholders’ Equity Common stock, 12,000,000 shares authorized; 4,879,632 and 4,704,632 issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ FOR IMMEDIATE RELEASE Contact: Sidney Hooper (703)406-2800 shooper@sutron.com
